DETAILED ACTION
Status
	This Office Action is responsive to claims filed on 6/14/2021. Please note Claims 1-20 are pending and have been examined.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim 20 is rejected under 35 U.S.C. 101 because the claimed invention is directed to mental processes without significantly more. 
The claim recites a “method carried out by a computing system”, the method comprising multiple steps. However, none of the claimed steps is integrated into a computer hardware. The claim encompassed nothing other than pure mental steps (and 

Allowable Subject Matter
Claims 1-19 are allowed.
The following is an examiner’s statement of reasons for allowance:
Independent claims 1 and 11 are allowable over the prior art of record. Claims dependent from the independent claims 1 and 11 are therefore allowed.
Regarding independent claim 1, ALSAFFAR (US 20170148227 A1, cited by IDS 6/17/2021) and Legendre (US 20120188236 A1) are considered to be closest art. However, independent claim 1 recites the features of “receive a second user input indicating a given direction, from the set of one or more directions, along which the dimensioning information is to be added; based on receiving the second user input, generate a dynamic representation of the dimensioning information along the given direction, originating from the first end point to a second end point”. Independent claim 11 recites similar features. The combination of these features with other limitations as cited in the claims are neither disclosed nor suggested by the prior art of record.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHONG WU whose telephone number is (571)270-5207. The examiner can normally be reached MON-FRI: 9AM-5PM EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Xiao Wu can be reached on 571-272-7761. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHONG WU/Primary Examiner, Art Unit 2613